Citation Nr: 1531982	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to post-traumatic stress disorder (PTSD) with depression, panic disorder without agoraphobia, and alcohol abuse. 

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a right elbow disability. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for hearing loss in the left ear. 

7.  Entitlement to service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 manifested by difficulty breathing. 

8.  Entitlement to service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 manifested by left hand numbness.  

9.  Entitlement to service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 manifested by right hand numbness.  

10.  Entitlement to an initial rating in excess of 30 percent for a disability manifested by heartburn as secondary to service connected psychiatric disability. 

11.  Entitlement to an initial rating in excess of 30 percent for PTSD with depression, panic disorder without agoraphobia, and alcohol abuse prior to April 22, 2011, and in excess of 70 percent from that date.  

12.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and August 1988 to September 1992.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  Issues 2 thru 9 and 12 as listed on the Title Page are on appeal from an April 2010 rating decision; issue 11 is on appeal from an August 2010 rating decision; and issues 1 and 10 are on appeal from a January 2011 rating decision.  An interim March 2013 rating decision increased the rating for the service connected psychiatric disability to 70 percent, effective from April 22, 2011.  As less than the maximum available benefit was awarded, and the effective date for the increase was assigned after the effective date for the 30 percent rating, the appeal with respect to the compensation assigned for the service-connected psychiatric disability remains in controversy and in the manner as listed on the Title Page.  See AB v. Brown, 6 Vet. App. 35, 38(1993). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The evidence therein includes VA clinical records contained in the Virtual VA file dated through March 2013 that are documented to have been considered in the March 2013 supplemental statement of the case.  

The adjudication of the claims for service connection for erectile dysfunction and hearing loss in the left ear are set forth below.  The remaining claims on appeal are addressed in the remand following the order and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a conclusion that the Veteran has erectile dysfunction as a result of an in-service event, symptomatology, or pathology or the service connected psychiatric disability, to include by way of aggravation.

2.  Current hearing loss disability in the left ear as defined by VA regulations is not demonstrated. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service connected psychiatric disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for hearing loss in the left ear, to include on a presumptive basis due to chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matter adjudicated herein.  In this regard, an August 2009  letter, issued prior to the initial adjudication of the claim for service connection for hearing loss in April 2010, advised the Veteran of the evidence and information necessary to substantiate this claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  An August 2010 letter, issued prior to the initial adjudication of the claim for service connection for erectile dysfunction in January 2011, advised the Veteran of the evidence and information necessary to substantiate this claim-to include on the basis of secondary service connection-as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs) from his first period of active duty have been obtained.  Attempts were made to obtain the STRs from the Veteran's second period of service, as documented in a December 2009 Formal Finding on the Unavailability of Service Records memorandum, but these efforts were not successful.  The Veteran was notified by a November 2009 letter that the RO had not been able to obtain the STRs from the second period of active service, and this letter asked him to submit any STRs from this period of service that he had in his possession.  Post-service VA and private treatment records have been obtained and considered, as have lay statements by the Veteran.  

In September 2010, the Veteran was afforded a VA examination addressing the claim for service connection for erectile dysfunction that included a medical opinion addressing the etiology of this condition, to include its relationship to service-connected psychiatric disability, that reflects consideration of all of the pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who rendered this opinion offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   In October 2010, the Veteran was afforded a VA audiometric examination that includes the pure tone threshold and speech recognition results necessary to determine if the Veteran has a current hearing loss disability in the left ear as defined by regulation.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of claims adjudicated herein.   

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In cases such as this in which STRs are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be 

favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A.  Erectile Dysfunction

The STRs from the first period of service do not reflect any evidence of erectile dysfunction.  After service, the record reflects an injury to the spine-for which the Veteran filed a claim for  workers' compensation-sustained when the Veteran fell from a truck during the course of his employment in July 1997.  Private clinical records dated in 1997 and 1998 reflect treatment for marked degenerative disc disease in the lumbar spine with radiculopathy to the lower extremities.  

Reports from treatment for sacroiliac pain in June 1998 noted that the symptoms included some erectile dysfunction over the prior month.  The Veteran reported continuing erectile dysfunction to a private examiner in July 1998, and indicated at that time that he had been suffering from these problems since the injury sustained in the course of his employment in 1997.  As such, the examiner concluded at that time that the Veteran's erectile problems were due to his work-related injury.  Ultimately, the Veteran's erectile dysfunction necessitated a penile implant.  See e.g., April 28, 1999 private treatment report.  

The reports from the September 2010 VA examination addressing the claim for service connection for erectile dysfunction, which reflect review of the claims file (and additional reports not of record said by the examiner to indicate that the Veteran's employer paid for the penile implant as part of his workers' compensation claim following the 1997 work-related injury), resulted in the conclusion by the examiner that the Veteran's work-related spine injury was the primary cause of his erectile dysfunction, and that this condition was less likely as not caused by or the result of his "posttraumatic stress."  There is otherwise no medical opinion linking erectile dysfunction to service connected psychiatric disability, or directly to service, and given the clear evidence in the record preceding this opinion that indeed it was the work-related spine injury that precipitated the Veteran's erectile dysfunction, the undersigned finds this opinion to be highly probative evidence weighing against the claim for service connection for erectile dysfunction.  See Nieves-Rodriguez, supra; Stefl, supra.  

With regard to assertions by the Veteran linking erectile dysfunction to service or the service connected psychiatric disability, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In this regard, these assertions are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and are in direct conflict with the Veteran's contemporaneous statements to a private examiner in July 1998 indicating that such problems with erectile dysfunction began after his job-related injury sustained in 1997.  Therefore, any assertion by the Veteran linking erectile dysfunction to service or service connected psychiatric disability is not credible, and is afforded no probative weight.

To the extent that any of the Veteran's lay assertions as to causation are deemed credible, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, to whatever extent these assertions are being advanced to actually establish that the Veteran's erectile dysfunction is etiologically related to service or his service-connected psychiatric disability, the attempts must fail.  Such complex medical matters as the etiology of erectile dysfunction requires knowledge of an internal physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, nor his attorney, is shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of his erectile dysfunction.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, even credible lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value. 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for erectile dysfunction.  As such, the benefit-of-the-doubt doctrine, heightened herein due to the missing STRs, does not apply with respect to the claim for service connection for erectile dysfunction and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, O'Hare, supra.  


B.  Left Ear Hearing Loss 

The STRs from the Veteran's first period of service do not reflect any evidence of hearing loss.  On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
45
LEFT
15
10
10
15
35

Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 96 percent in the right ear.

Such findings demonstrated hearing loss disability in the right ear, but not the left ear, as defined by 38 C.F.R. § 3.385, and service connection for hearing loss in the right ear was granted by a November 2011 rating decision.  The record does not otherwise reflect during, and prior to, the appeal period, that the auditory thresholds for the Veteran's left ear are 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz; are 26 decibels or greater for at least three of the aforementioned frequencies in the left ear, or that speech recognition scores using the Maryland CNC Test are less than 94 percent in the left ear.  Therefore, the record does not show current hearing loss disability as defined by regulation. 
38 C.F.R. § 3.385.    

Additionally, the Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss in the left ear based on such testing as he does not have the required expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert, supra.  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disorder. 

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In the instant case, as the Veteran does not have a current diagnosis of left ear hearing loss as defined by VA regulations during, or prior to, the appellate period.  In short therefore, Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hearing loss in the left ear.   Therefore, the benefit-of-the-doubt doctrine, heightened herein due to the missing STRs, does not apply with respect to the claim for service connection for hearing loss in the left ear and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, Gilbert, O'Hare, supra.  


ORDER

Service connection for hearing loss in the left ear is denied.

Service connection for erectile dysfunction is denied.


REMAND

As noted in the Introduction above, the Board finds that further AOJ action with respect to the remaining claims on appeal is warranted.  

The Veteran has not been afforded VA examinations addressing the claims for service connection for right shoulder, right elbow, or bilateral knee disabilities.  While the only relevant in-service clinical evidence pertaining to these disabilities is a July 1984 STR reflecting right knee strain, as noted above, the STRs from the Veteran's second period of active duty are not of record.  Moreover, the Veteran is competent to assert that he has had continuing right shoulder, right elbow, and bilateral knee symptoms since service.  Charles, supra.  As such, and given the heightened duties due to the missing STRs from the Veteran's second period of service, the undersigned finds that VA examinations addressing the claims for service connection for right shoulder, right elbow, and bilateral knee disabilities are necessary to fulfill the duty to assist with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4); O'Hare, Ussery, supra.  

With respect to the claims for service connection for an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 manifested by difficulty breathing and bilateral hand numbness, the VA nurse practitioner who conducted the July 2011 VA examination addressing these claims stated that "since no conditions were identified relating to the [V]eteran's complaints, no opinion is warranted."  This statement is in conflict with some of the clinical findings from this examination, to include nerve condition testing that demonstrated borderline right median focal neuropathy.  In addition, this examination did not include a specific opinion addressing the claim that the Veteran's breathing problems described at this examination were the manifestations of an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117; thus it is not likely this opinion would withstand judicial review.  In light of these inadequacies, the Board will direct the AOJ to obtain a clarifying opinion from the VA examiner who conducted the July 2011 VA examination or a suitable substitute.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)  

Finally with respect to the claims for increased ratings for the service connected disability manifested by heartburn, psychiatric disability, and residuals of a right ankle fracture, the Veteran was last afforded VA examinations to address the severity of his disability manifested by heartburn and a right ankle fracture in 2010, and was last afforded a VA examination to address the severity of the service connected psychiatric disability in 2012.  Given contentions submitted by and on behalf of the Veteran as to potential increase in disability since the Veteran was afforded these examination, and the length of time that has elapsed since his most recent VA examinations addressing the claims for increased ratings on appeal, the Board finds that the AOJ should arrange for VA examinations to determine the current nature and severity of his service-connected disability manifested by heartburn, psychiatric disability, and residuals of a right ankle fracture.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 .  

The AOJ also should attempt to obtain any relevant VA or private treatment records that have not been obtained, particularly, as requested by the Veteran's attorney in November 2010, any reports not currently of record from a drug and alcohol center.  In this regard, a VA outpatient treatment report dated April 1, 2011, (contained in the Virtual VA file) refers to the Veteran having received two months of outpatient substance abuse treatment at the VA medical center in Denver.   As such, on remand, the AOJ should attempt to obtain any of records of treatment in a VA substance abuse center that are not currently of record.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any reports from VA treatment for substance abuse not currently of record, and request that the Veteran or his attorney identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization, obtain all records identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the requested development with respect to obtaining additional records, arrange for VA examinations to address the claims for service connection for right shoulder, right elbow, and bilateral knee disabilities.  The record, to include a copy of this Remand, should be forwarded for review by the examiners.  A notation to the effect that this review has taken place should be made in the evaluation reports. Based on review of the evidence contained therein, each examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a right shoulder, right elbow, or right or left knee disability that is related to military service.  In offering such opinions, the examiners should specifically consider all statements regarding the onset and continuity of relevant disability, and not limit the rationale for a negative opinion solely to a determination of a lack of sufficient evidence of relevant in-service disability. 

The rationale for any opinion offered should be provided.

3.  Also after completion of the requested development with respect to obtaining additional evidence, the record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the July 2011 VA examination addressing the claims for service connection for disabilities manifested by difficulty breathing and bilateral hand numbness.  A notation to the effect that this review has taken place should be made in the evaluation reports, and the clinician is requested to accomplish the following:     

(A) Note and detail all reported symptoms of the Veteran's claimed breathing problems and bilateral hand numbness and provide details about the onset, frequency, duration, and severity of all symptoms related to these problems.  

(B) Specifically state whether the Veteran's complaints related to breathing problems and bilateral hand numbness are attributed to a known clinical diagnosis. 

(C) If any symptoms of the Veteran's claimed breathing problems and bilateral hand numbness have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) Offer an opinion as to whether it is at least as likely as not that the Veteran's claimed breathing problems or bilateral hand numbness represent a "medically unexplained chronic multisymptom illness." Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed disorder related to the Veteran's claimed breathing problems and bilateral hand numbness, render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.   

The rationale for any opinion offered should be provided.

4.  Also after completion of the requested development with respect to obtaining additional evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected disability manifested by heartburn.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this Remand, must be made available for review of the Veteran's pertinent medical history.  A notation to the effect that this review has taken place should be made in the evaluation reports.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as relevant to the applicable rating criteria, to include whether this disability results in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected heartburn.  The examiner should set forth all examination findings and any test results, and provide a complete rationale for the conclusions reached.  

5.  Also after completion of the requested development with respect to obtaining additional evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent psychiatric history.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place. The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's service connected psychiatric disorder, and explanation of what the score means.

Also, the examiner should discuss the extent of any loss of function in daily activities, including work, due to the Veteran's service-connected psychiatric disorder.  The examiner should set forth all examination findings and any test results, and provide a complete rationale for the conclusions reached.  

6.  Also after completion of the requested development with respect to obtaining additional evidence, arrange for a VA examination to assess the severity of the service connected residuals of a right ankle fracture with degenerative joint disease.  The record, including a complete copy of this Remand, must be made available for review of the Veteran's pertinent medical history.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected right ankle disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right ankle disorder.  The examiner should set forth all examination findings and any test results, and provide a complete rationale for the conclusions reached.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims that have been remanded should be readjudicated based on the entirety of the evidence.  If any of these claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims that have been remanded must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


